Citation Nr: 0521307	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-08 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 1990 rating decision that denied service connection for 
pes planus.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from February 1989 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran submitted his current claim, via a letter, in 
March 2002.  At the time the veteran said that his letter was 
to be taken as a "claim to reopen" and as a claim for CUE.  
The RO has not yet adjudicated the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for pes planus.  This issue 
is therefore referred to the RO for such further development 
as may be necessary.


FINDINGS OF FACT

1.  The veteran was denied service connection for pes planus 
by way of a June 8, 1990 rating decision.  The veteran did 
not perfect an appeal of the decision.

2.  The veteran has not successfully alleged that either the 
correct facts as they were known at the time of the June 8, 
1990, rating decision that denied service connection for pes 
planus were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.


CONCLUSION OF LAW

The veteran's claim of CUE in the June 8, 1990, rating 
decision that denied service connection for pes planus is not 
a valid CUE claim.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from February 1989 to March 
1990.  A review of his service medical records (SMRs) shows 
that he was noted to have mild, asymptomatic bilateral pes 
planus at the time of his December 1988 entrance physical 
examination.  The veteran had reported that he had no trouble 
with his feet on his SF-93, Report of Medical History, 
completed in conjunction with his physical examination.

The veteran first reported having problems with his feet in 
July 1989 with complaints of knee and foot pain.  The veteran 
was assigned to airborne training at the time.  The clinical 
entry did not list any findings regarding the veteran's feet.  
An entry from August 1989 noted that mild pes planus was 
present.  The veteran was again seen in sick call in 
September 1989.  The veteran was noted to have been using 
arch supports for two weeks.  He was assessed with pes planus 
at the time.  A podiatry consultation was ordered.  The 
veteran was seen by a podiatrist in October 1989.  The 
veteran was noted to have a decreased medial arch upon weight 
bearing.  There was no pain upon palpation of the calcaneal 
process.  The assessment was chronic plantar foot pain, 
secondary to pes planus.  The veteran was prescribed 
orthotics.  The veteran was evaluated for his bilateral knee 
pain in November 1989.  The veteran's pes planus was not 
raised as a problem.  The veteran was placed on a physical 
profile because of his knees.  There is no indication that 
his pes planus was involved in the profile.  

The veteran underwent medical evaluation board (MEB) 
processing in December 1989.  He was given a physical 
examination in conjunction with the process.  There was no 
finding of pes planus on the medical examination report.  In 
addition, the veteran did not report any type of foot 
problems on his SF-93, Report of Medical History.  The MEB 
reviewed the veteran's medical status.  The history of his 
knee disorder was reviewed.  The report noted that the 
veteran was found to have mild pes planus and was given arch 
supports in September 1989.  The diagnosis of chronic plantar 
foot pain was also noted.  The veteran was determined to be 
unfit for further duty due to mild patellofemoral joint 
disease.  The Medical Evaluation Board Proceedings, DA Form 
3947, noted the condition that was found to be disabling - 
patellofemoral joint disease, mild.  The veteran indicated by 
his signature that he agreed with the findings and 
recommendation of the Board.  The form also included a signed 
certification from the veteran that the medical board 
accurately covered all of his medical conditions.  

The veteran was discharged, by reason of physical disability, 
in March 1990.  He submitted his claim for entitlement to 
service connection in March 1990.  He did not submit any 
additional evidence in support of his claim.

The RO issued a rating decision in June 1990 that denied the 
veteran's claim for service connection for pes planus.  The 
decision cited that pes planus was noted on the December 1988 
physical examination.  Treatment in service was also noted.  
The rating decision addressed the veteran's treatment, and 
ultimate discharge, for his bilateral knee condition.  The 
results of the medical board were discussed, results that did 
not include pes planus.  The veteran was granted service 
connection for bilateral patellofemoral joint disease.  He 
was denied service connection for pes planus.  The RO 
determined that the condition was not incurred in or 
aggravated during service.

Notice of the rating action was provided in June 1990.  The 
veteran submitted a notice of disagreement in March 1991.  In 
regard to his feet the veteran said that his foot problems 
were related to his airborne training.  He said that special 
arch pads were made for his "broken" arches.  He said that 
his arches continued to bother him since training.  The 
veteran was issued a statement of the case (SOC) in April 
1991.  The SOC noted that the veteran's pes planus preexisted 
his military service.  The SOC indicated that there was no 
aggravation of the condition and that the "increase" in 
service was due to the natural progression of the condition.  

The veteran was afforded a VA examination in May 1991.  
However, only the veteran's bilateral knee disabilities were 
examined.  There were no complaints or findings regarding the 
veteran's feet recorded.

The one-year period for the veteran to submit an appeal 
expired in June 1991.  The June 1990 rating decision became 
final.  See 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2004).

The veteran submitted his current claim in March 2002.  The 
veteran, through his attorney, asserts that the RO committed 
CUE in denying his claim by its failure to apply 38 C.F.R. 
§ 3.306(a) (1989).  The same argument was raised by the 
veteran in his June 2003 notice of disagreement.  

The veteran repeated the argument in his substantive appeal 
that was received in March 2004.  In addition, the veteran 
said that his CUE claim was now a "slam dunk" in light of 
actions taken by the VA general counsel in invalidating a 
particular regulation that pertained to a presumption of 
aggravation.  The veteran said that there was no clear and 
unmistakable evidence to show that his pes planus was not 
aggravated in service.

II.  Analysis

At the time the veteran submitted his claim, service 
connection was warranted for a disability that was the result 
of disease or injury that was incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 331 (West 1958) (now 
38 U.S.C.A. § 1131); 38 C.F.R. §§ 3.303, 3.304 (1989). 

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 311 (West 1958) (now 38 U.S.C.A. § 1111); 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 353 (West 1958) (now 
38 U.S.C.A. § 1153); 38 C.F.R. § 3.306 (1989).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 353; 38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000), citing Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2004).  To establish a valid CUE claim, a 
veteran must show that either the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310 (1992).  However, the veteran must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 6 Vet. App. 
40 (1993).  (emphasis added).  If the error alleged is not 
the type of error that, if true, would be CUE on its face, if 
the veteran is only asserting disagreement with how the RO 
evaluated the facts before it, or if the veteran has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim must be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
Further, VA's failure in the duty to assist cannot constitute 
CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 
2003).  

Finally, if a claimant fails to adequately plead a CUE claim, 
whether it be a Board or RO decision, the proper remedy is to 
dismiss the challenge without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104, 114 (2003).

The veteran alleges that the evidence shows that his 
preexisting pes planus was aggravated by service.  He further 
alleges that the RO failed to properly apply the presumption 
of aggravation as required by 38 C.F.R. § 3.306(a) (1989).  
In addition, the veteran refers to an unspecified opinion 
from the VA general counsel as supporting his contentions.

In regard to the latter argument, the Board assumes, 
arguendo, that the veteran is referring to VAOPGCPREC 3-2003, 
issued in July 2003.  That opinion relates to 38 C.F.R. 
§ 3.304(b).  In essence, the opinion held that the existing 
38 C.F.R. § 3.304(b) was inconsistent with 38 U.S.C.A. § 1111 
insofar as section 3.304(b) stated that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  The opinion further held that 38 C.F.R. 
§ 3.306(b) properly implements 38 U.S.C.A. § 1153.  Finally, 
the opinion held that the requirement of an increase in 
disability in 38 C.F.R. § 3.306(b) applies only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C.A. § 1153 and not to the presumption of sound 
condition under 38 U.S.C.A. § 1111.  

The veteran's SMRs show that he had preexisting pes planus.  
The condition was noted on his entrance physical examination 
in December 1988.  Accordingly, the presumption of sound 
condition, under 38 U.S.C.A. § 311(38 U.S.C.A. § 1111) and 
38 C.F.R. § 3.304, is not for application.  Further, 
VAOPGCPREC 3-2003 also is not for application as stated above 
as it pertained to the invalidation of the regulation, 
38 C.F.R. § 3.304(b), in effect at the time it was issued.

The SMRs show that the veteran had mild, asymptomatic pes 
planus when he entered the service.  He was first treated for 
complaints related to his feet in August 1989.  The veteran 
used arch supports until he was fitted with orthotics 
following an October 1989 podiatry consultation.  There were 
no further entries to show continued problems with pes 
planus.  The veteran did continue to experience problems with 
his knees, to the extent that he was determined to be unfit 
for further service.  Medical board processing resulted in a 
dictated medical report and a physical examination in 1989 
that did not contain any notations pertaining to pes planus.  
Moreover, the veteran signed a statement that certified that 
the physical evaluation board report noted all of his medical 
conditions.

In June 1990, the RO determined that the veteran had 
preexisting pes planus.  The RO further determined that there 
was no aggravation of the condition during service.  Implied 
in this determination, was the finding that the treatment 
provided to the veteran was for "temporary or intermittent 
flare-ups."  Such a determination is entitled to a 
presumption of regularity.  See Pierce v. Principi, 240 F.3d 
1348, 1355 (Fed. Cir. 2001); citing Berger v. Brown, 10 Vet. 
App. 166, 169 (1997).  

There was a reasonable basis to conclude that the evidence of 
record did not demonstrate any worsening in service and that 
the veteran's treatment was for temporary or intermittent 
flare-ups.  Moreover, the regulation cited by the veteran, 
38 C.F.R. § 3.306(a) provides for such a decision by the RO 
when there is no increase in disability during service.  

As noted above, aggravation is not to be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Further, in a case where the 
disability preexists service, there must be a showing of 
worsening before the presumption of aggravation applies.  
(Although certain caselaw was not available in 1990, the 
Federal Circuit subsequently affirmed the United States Court 
of Appeals for Veterans Claims (Court) view that ". . . 
evidence of temporary flare-ups symptomatic of an underlying 
preexisting condition, alone, is not sufficient for a non-
combat veteran to show increased disability under 38 U.S.C. 
§ 1153 unless the underlying condition is worsened."  Davis 
v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002).)

Here the veteran raised a challenge of CUE that the RO failed 
to properly apply the existing regulation.  The veteran 
apparently has not identified the correct regulation involved 
(38 C.F.R. § 3.304(b)), and has failed to articulate how the 
applicable regulation (38 C.F.R. § 3.306) was not correctly 
applied.  Moreover, his arguments essentially express 
disagreement with how the evidence was weighed in determining 
that this preexisting pes planus was not aggravated during 
service.  He cites to no evidence that would compel a 
manifestly different outcome.  See Bustos, Fugo, supra.  
Inasmuch as Fugo held that a claim alleging improper weighing 
and evaluating of the evidence in a previous adjudication 
does not amount to a valid CUE claim, the Board will dismiss 
the veteran's claim without prejudice.  Simmons v. Principi, 
17 Vet. App. 104, 114 (2003).

In deciding the veteran's CUE claim, the Board has considered 
the Veteran's Claims Assistance Act of 2000 (VCAA) for 
possible application.  Claims for CUE must be decided based 
on the evidence of record as they are based on a request for 
a revision of a previous decision.  As such, the Court has 
held that the duties to assist and notify under the VCAA are 
not applicable to CUE claims.  See Livesay v. Principi, 15 
Vet. App. 165, 179 (2001); Parker v. Principi, 15 Vet. App. 
407, 412 (2002).


ORDER

The veteran's claim that the rating decision entered on June 
8, 1990, was clearly and unmistakably erroneous in failing to 
grant service connection for pes planus is dismissed without 
prejudice.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


